Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract should not include references to Figures in the application.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The disclosure does not define the variables used in equation (1)
The disclosure does not define “lin.” in Table 4.1
Appropriate correction is required.
Drawings
The drawings are objected to because the specification states “Fig. 13 shows a simulation of the farfield in the E-plane for completed antenna array system” but Fig. 13 does not show a simulation of the farfield in the E-plane. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: X1, X2, X3, Y2, Y3, 1, 2, and 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claims 1-6, “the system” lacks proper antecedent basis and should read “the radar antenna array system”
In claim 1, “the configuration” lacks proper antecedent basis and should read “a configuration”
In claim 1, “the resulting antenna pattern” lacks proper antecedent basis and should read “a resulting antenna pattern”
In claim 1, “the radiation” lacks proper antecedent basis and should read “a radiation”
In claim 3, “E-“ lacks proper antecedent basis and should read “the E-plane”
In claim 5, “the length of the patches” lacks proper antecedent basis and should read “a length of the patches”
In claim 6, “the interference of the feeding with the patch reflection” lacks proper antecedent basis and should read “interference of feeding with patch reflection”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 2, the broadest reasonable interpretation of the system includes values for Amplitude, Phase, x-position, and y-position. The specification does not disclose enough information for one of ordinary skill in the art to use the values to create the system. The specification does not provide direction as to how to apply the values to create the system. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 2. Thus, claim 2 is not enabled by the disclosure.
In claim 3, the broadest reasonable interpretation of the system includes values for X [mm], Y[mm], amplitudes, and phases. The specification does not disclose enough information for one of ordinary skill in the art to use the values to create the system. The specification does not provide direction as to how to apply the values to create the system. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 3. Thus, claim 3 is not enabled by the disclosure.
In claim 4, the broadest reasonable interpretation of the system includes values for Radiation Power, S21 [db], and S21 [lin.]. The specification does not disclose enough information for one of ordinary skill in the art to use the values to create the system. The specification does not provide direction as to how to apply the values to create the system. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 4. Thus, claim 4 is not enabled by the disclosure.
Claims 5-6 inherit the deficiencies of claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the farfield pattern".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the E-plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the H-plane".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-6 are rendered indefinite due to use of tables. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).
Claim 2 recites the limitation "the parallel fed patches".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the series fed patches".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what Amplitude, Phase, x-Position, y-Position are referring to. It is unclear how to interpret the elements as limitations to the invention.
Claim 3 recites the limitation "the arrays".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the resulting farfield pattern".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the amplitude and phase shift".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "these arrays".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship between the patches and their positions in the tables. It is unclear how to interpret the elements as limitations to the invention.
Claim 4 recites the limitation "the transmission coefficients".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the given amplitudes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: units of Radiation Power, definition of [lin.], and relationship between the transmission coefficients and the patches. It is unclear how to interpret the elements as limitations to the invention.
Claim 4 recites the limitation “(S21 of each single patch)”. Only reference characters should be placed within parentheses in claims. It is unclear how this limitation should be interpreted.
Claim 4 recites the limitation "the phase shift".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the patches".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "patch 2".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to Patch 2 from the table in claim 4 or different patch 2.
Claim 5 recites the limitation "patch 3".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to Patch 3 from the table in claim 4 or different patch 3.
Claim 5 recites the limitation "patch 1".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to Patch 1 from the table in claim 4 or different patch 1.
The term “around” in claim 5 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitations LP.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “variable spacings appearing between the patches”, and the claim also recites “a space of 2.838mm exists between patch 2 and patch 3 and of 2.971mm between patch 1 and patch 2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitation "patch 2".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to Patch 2 from the table in claim 4 or different patch 2.
Claim 6 recites the limitation "patch 3".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to Patch 3 from the table in claim 4 or different patch 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

With the examiner’s understanding of the invention, claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al. (US PGPUB 2020/0264278 A1), hereinafter known as Eckert.
Regarding claim 1, Eckert discloses (Fig. 4, 9) a radar antenna array system for monitoring vital signs of people in a closed environment (401) , the system comprising at least one of: an array of three-by-one patches configured to shape the farfield pattern in the E- plane by series-feeding or parallel-feeding (top of 901), an array of one-by-three patches configured to shape the farfield pattern in the H- plane by parallel-feeding or series-feeding, or an array of three-by-three patches configured to shape the farfield pattern in the E- and the H-plane by parallel-feeding and/or series-feeding, the configuration being such that the resulting antenna pattern comprises two or more maxima in order to enhance the radiation into certain areas of said closed environment such as edge areas or the corner areas of said closed environment ([0087]-[0089]).
With the examiner’s understanding of claim 2, Eckert further discloses ([0117]) wherein the parallel fed patches for shaping the farfield pattern in the H-plane are specified with amplitude and phase values and/or wherein the series fed patches for shaping the farfield pattern in the E-plane are specified with amplitude and phase values.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

With the examiner’s understanding of the invention, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Alland et al. (US PGPUB 2017/0309997 A1), hereinafter known as Alland.
With the examiner’s understanding of claim 3, Eckert does not specifically teach wherein the arrays for E- and the H-plane shaping of the farfield pattern are combined into a 3x3 array containing 9 microstrip patch antennas, the resulting farfield pattern, 
However, Alland teaches (Fig. 10A) wherein the arrays for E- and the H-plane shaping of the farfield pattern are combined into a 3x3 array containing 9 microstrip patch antennas. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Eckert with Alland to include “wherein the arrays for E- and the H-plane shaping of the farfield pattern are combined into a 3x3 array containing 9 microstrip patch antennas,” as taught by Alland, for the purpose of improving short range coverage (see also [0049]-[0050]).

With the examiner’s understanding of the invention, claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Weidmann et al. (US PGPUB 2009/0284440 A1), hereinafter known as Weidmann.
With the examiner’s understanding of claim 4, Eckert does not specifically teach wherein the phase shift between the patches is adjusted by delay lines. 
However, Weidmann teaches wherein the phase shift between the patches is adjusted by delay lines ([0050]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Eckert with Weidmann to include “wherein the phase shift between the patches is adjusted by delay lines,” as taught by Weidmann, for the purpose of directing the radiation in a desired direction (see also [0050]-[0051]).
With the examiner’s understanding of claim 5, Eckert does not specifically teach wherein the spacing between the patches is λ/2 = 6.213mm, the length of the patches is around Lp = 3.167 to 3.4mm, with different patch lengths, variable spacings appearing between the patches, wherein a space of 2.838mm exists between patch 2 and patch 3 and of 2.971 mm between patch 1 and patch 2 which space is used for phase adjustment of the patches.  
However, Weidmann teaches wherein the spacing between the patches is λ/2 = 6.213mm ([0008] and [0046]), the length of the patches is around Lp = 3.167 to 3.4mm ([0045]), with different patch lengths, variable spacings appearing between the patches ([0046]), wherein a space of 2.838mm exists between patch 2 and patch 3 and of 2.971 mm between patch 1 and patch 2 which space is used for phase adjustment of the patches ([0046]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Eckert with Weidmann to include “wherein the spacing between the patches is λ/2 = 6.213mm, the length of the patches is around Lp = 3.167 to 3.4mm, with different patch lengths, variable spacings appearing between the patches, wherein a space of 2.838mm exists between patch 2 and patch 3 and of 2.971 mm between patch 1 and patch 2 which space is used for phase adjustment of the patches,” as taught by Weidmann, for the purpose of optimizing performance (see also [0008]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Weidmann as applied to claim 5 above, and in further view of Klemmer (US PGPUB 2020/0358182 A1).
With the examiner’s understanding of claim 6, Eckert does not specifically teach wherein the space between patch 2 and patch 3 is adjusted in order to reduce the interference of the feeding with the patch reflection.  
However, Klemmer teaches wherein the space between patch 2 and patch 3 is adjusted in order to reduce the interference of the feeding with the patch reflection ([0103]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Eckert with Klemmer to include “wherein the space between patch 2 and patch 3 is adjusted in order to reduce the interference of the feeding with the patch reflection,” as taught by Klemmer, for the purpose of reducing interference (see also [0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845